Citation Nr: 0714122	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945, and from November 1951 to October 1963.  

This is a contested claim.  See 38 C.F.R. § 19.100 (2006).  
The veteran's former attorney is the other party in interest 
in this matter.  The RO has complied with the notice 
procedures applicable in such cases.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2005, it was remanded to the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) for additional development and 
readjudication.  In July 2005 and January 2006, the veteran's 
former attorney submitted additional evidence and argument.  
In August 2005 and September 2006, the veteran submitted 
additional evidence and argument.  

Following the completion of the requested development, in 
February 2006, the RO issued a supplemental statement of the 
case.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  In May 2000, the Board entered a final decision granting 
an effective date of October 5, 1984, but no earlier, for the 
award of service connection for ulcerative colitis; a notice 
of disagreement had been received by the VA with respect to 
that claim after November 18, 1988; and the veteran's former 
attorney was retained as the veteran's attorney on January 5, 
2001, within one year of the date of the Board decision.

2.  The written fee agreement signed by the veteran and his 
former attorney on January 5, 2001, provided that 20 percent 
of any past- due benefits were to be paid to the veteran's 
former attorney.

3.  A May 2002 Board decision granted entitlement to an 
earlier effective date of September 15, 1977, for the award 
of service connection for ulcerative colitis; a May 2002 
rating decision implemented the May 2002 Board decision 
resulting in the award of past-due benefits to the veteran in 
a cash payment in the amount of $62,033.76, from which the 
attorney fee could be deducted.  .

4.  The veteran's former attorney continued to represent the 
veteran during the entire appeal including at the time of the 
issuance of the May 2002 Board decision and May 2002 RO 
decision that granted the past-due benefit cash award to the 
veteran.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
January 5, 2001, attorney fee agreement, in the amount of 20 
percent of past-due benefits resulting from a May 24, 2002 
Board decision, have been met.  38 U.S.C.A. § 5904 (West 
2002); 38 C.F.R. § 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As noted above, this is a contested claim.  The two parties 
in interest are the veteran and the veteran's former 
attorney.  In the present case, pursuant to the Board's June 
2005 remand, the RO provided the veteran and his former 
attorney separate post-adjudication VCAA notice letters, 
dated in June 2005.  In the notices, the veteran and his 
former attorney were informed of the type of evidence needed 
to establish entitlement to payment of attorney fees from 
past-due benefits.  The veteran and his former attorney were 
also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that they 
could submit other records not in the custody of a Federal 
agency, such as agreements and correspondence between them, 
or with his authorization VA would obtain any such records on 
their behalf.  They were also asked to submit evidence, which 
would include that in their possession, in support of their 
positions.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice was given after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, that procedural defect has been cured 
without prejudice to the veteran or the veteran's former 
attorney because they had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, they had the opportunity to submit additional argument 
and evidence.  Moreover, the claims have been readjudicated 
following the content-complying notice, as evidenced by the 
supplemental statements of the case in February 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the attorney fee 
agreement in question as well as other documents relating to 
that agreement.  As there is no indication of the existence 
of additional evidence to substantiate the claim, no further 
assistance to the veteran or his former attorney in 
developing the facts pertinent to the issue is required to 
comply with the duty to assist under the VCAA.  

Factual Background

This matter comes to the Board from a July 2002 RO decision 
which determined that the veteran's former attorney was 
entitled to 20 percent of past due benefits paid to the 
veteran as a result of a May 2002 Board decision granting an 
earlier effective date for the award of service connection 
for ulcerative colitis.  The veteran appealed the July 2002 
determination, claiming that his attorney is not entitled to 
payment as the veteran fired him prior to the issuance of the 
May 2002 Board decision.

In a July 1966 decision, the Board denied service connection 
for ulcerative colitis.  In a May 1975 decision, the Board 
found that new and material evidence had not been received to 
reopen the claim of service connection for ulcerative 
colitis.  In a March 1997 decision, the Board reopened the 
claim of service connection for ulcerative colitis based on 
the receipt of new and material evidence and granted service 
connection for that disability.

In a July 1997 rating decision, the RO effectuated the 
Board's March 1997 decision granting service connection for 
ulcerative colitis, and assigned an initial 100 percent 
rating for that disability, effective December 15, 1987.

In July 1997, the veteran submitted a notice of disagreement 
with the July 1997 rating decision, with respect to the 
effective date assigned.  The veteran ultimately perfected an 
appeal of that decision.  In a May 2000 decision, the Board 
granted an earlier effective date of October 5, 1984, for the 
award of service connection for ulcerative colitis.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), arguing 
that an effective date earlier than October 1984 was 
warranted.  In January 2001, the veteran retained his former 
attorney to represent him in connection with his appeal to 
the Court.  Of record is a fee agreement dated January 5, 
2001, signed by the veteran and his former attorney, 
specifying that in the event of a Court-ordered remand the 
agreement would include representation of the veteran before 
the Board and the RO.  In exchange for representation, the 
veteran agreed to pay a fee equal to 20 percent of the total 
amount of any past-due benefits awarded by VA.  The agreement 
specified that the veteran could discharge the attorney at 
any time.

Of record are copies of the pleadings submitted by the 
veteran's former attorney to the Court in May 2001.  The 
pleadings note that the veteran was copied on this 
correspondence.

On September 15, 2001, the veteran sent a letter to his 
former attorney stating "If you aren't doing anything about 
my case I have been pursuing for 37 years, just forget about 
representing me, and I will represent myself as I have done 
it for 37 years.  

On September 20, 2001, the veteran's former attorney directed 
a letter to the veteran stating that the case was pending 
before the court, and requesting that the veteran contact him 
if he had any further questions.

On September 28, 2001, the veteran sent a letter to his 
former attorney stating "If you can't give me a better 
answer than that forget representing me.  I will go to 
Washington, D.C. to have a hearing again."  

On October 4, 2001, the Court issued an order vacating the 
May 2000 Board decision to the extent that it denied an 
effective date earlier than October 1984 for the award of 
service connection for ulcerative colitis and the matter was 
remanded to the Board for readjudication.

In February 2002, the veteran's former attorney submitted to 
the Board in support of the veteran's claim a "Claimant's 
Memorandum in Support of Claim to Entitlement to an Earlier 
Effective Date for Service-connected Ulcerative Colitis."  
This pleading noted that the veteran was copied on this 
correspondence.

In a May 2002 decision, the Board granted an earlier 
effective date of September 15, 1977, for the award of 
service connection for ulcerative colitis.

After effectuating the Board's decision in a May 2002 RO 
decision, in a July 2002 letter, the RO notified that veteran 
that he had been awarded past due benefits in the amount of 
$62,033.76, as a result of the Board's May 2002 decision.  He 
was advised that under the January 2001 fee agreement with 
his attorney, 20 percent of the past due benefits, or 
$12,406.75, would be withheld and paid to his attorney.

The veteran appealed the RO's determination.  In his August 
2002 notice of disagreement, he claimed that the $12,406.76 
in past due benefits withheld for his attorney belonged to 
him.  He further claimed that he had advised his attorney in 
four separate letters that "I did not want him to represent 
me, and he never answered any of my 4 letters."

In an October 2002 letter, the RO asked the veteran to 
provide copies of the letters he had sent to his attorney 
stating that he no longer required representation.  The 
veteran did not respond to the RO's request.

In his May 2003 substantive appeal, the veteran claimed that 
he "never signed any paperwork from his [attorney's] office, 
and I did not hire him to work on my claim through VA.  I 
worked on my claim myself and represented myself throughout 
the entire claims process"

In April 2005, the veteran testified at a Board hearing at 
the RO.  He stated that he had initially contacted his former 
attorney after seeing an advertisement.  The veteran 
testified that after the attorney agreed to take his case, 
"I wrote back to him and said I changed my mind, I don't 
want you to take my case and I wrote back at least half a 
dozen times and I never heard an answer from him, just that 
one time, that's all."  The veteran acknowledged that he may 
have signed a fee agreement with his former attorney, but 
maintained that at sometime thereafter, he told the attorney 
that he no longer desired representation.  The veteran could 
not remember when he had terminated his former attorney.

As indicated above, in June 2005, the Board remanded the 
matter to the RO for the purpose of ensuring compliance with 
all notice and assistance requirements set forth in the VCAA, 
and to ask the veteran and his former attorney to submit 
copies of any letters in their possession which indicated 
that the veteran had terminated his former attorney's 
representation prior to the May 2002 Board decision.  The 
veteran did not submit any documents in response to this 
request.  The veteran's former attorney submitted the two 
letters from the veteran to his former attorney dated in 
September 2001, and the one letter from the former attorney 
to the veteran dated in September 2001 described above.  

Analysis

Attorneys-at-law may charge claimants for their services only 
if the following conditions have been met:  (1) A final 
decision has been promulgated by the Board with respect to 
the issue, or issues, involved; (2) a notice of disagreement 
preceding that decision was received on or after November 18, 
1988; and (3) The attorney-at-law was retained not later than 
one year following the date that the decision by the Board 
with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. § 
20.609(c) (2006).

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past-
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  VA will honor 
such an agreement only if:  (1) The total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded, (2) The amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant, and (3) The award of past-
due benefits results in a cash payment to a claimant from 
which the fee may be deducted.  38 U.S.C.A. § 5904(d) (West 
2002); 38 C.F.R. § 20.609(h)(1) (2006).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3) (2006).

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at- law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  38 C.F.R. § 20.609(h)(3)(i) 
(2006).

In this case, the Board's May 2000 decision in which the 
Board granted an effective date of October 5, 1984, but no 
earlier, for the award of service connection for ulcerative 
colitis was the final decision that had been promulgated by 
the Board with respect to the issue involved.  The pertinent 
notice of disagreement preceding that decision had been 
received in July 1997.  This notice of disagreement was 
clearly filed subsequent to November 18, 1988, the salient 
date for the recognition of attorney fees under 38 C.F.R. 
§ 20.609(c).  

The veteran retained his former attorney in January 2001, 
within one year of the May 2000 Board decision denying the 
veteran's claim of entitlement to an effective date earlier 
than October 5, 1984 for the award of service connection for 
ulcerative colitis.  Although the veteran has suggested that 
he had never signed any agreements with his former attorney, 
the copy of the January 2001 "Veterans Benefits 
Attorney/Client Contingent Fee Contract" proves otherwise.  
The veteran's dated signature appears on this contract in 
three critical places evincing his clear acceptance of the 
contractual obligations under the attorney fee agreement.  
The total contingent fee payable under the terms of the 
January 2001 agreement (excluding expenses) was 20 percent of 
the total amount of any past-due benefits awarded.  

In a May 2002 decision, the Board granted the benefit sought, 
an earlier effective date of September 15, 1977, for the 
award of service connection for ulcerative colitis.  In a May 
2002 RO decision, the RO effectuated the Board's decision.  
The claim was thus resolved in a manner favorable to the 
veteran and ultimately resulted in the award of past due 
benefits to the veteran in a cash payment in the amount of 
$62,033.76, from which the fee could be deducted.  

Although the veteran has argued that he had dismissed his 
former attorney prior to the successful conclusion of his 
claim for an earlier effective date, the evidence shows 
otherwise.  In two letters from the veteran dated in 
September 2001, several days prior to the Court's October 
2001 remand, the veteran threatened to relieve his former 
attorney if he did not receive satisfactory service.  The 
veteran, however, did not specifically terminate the 
contractual relationship.  There are no other pertinent 
documents suggesting otherwise.  Essentially, the veteran's 
former attorney successfully completed his legal obligations 
under the attorney fee agreement that he had with the veteran 
and should expect to receive the compensation set out under 
that agreement.  In that regard, the service provided by the 
former attorney included a very persuasive "Claimant's 
Memorandum" submitted to the Board in February 2002.  And, 
in its May 2002 decision awarding the benefit in question, 
the Board adopted several of the key points set out by the 
veteran's former attorney in the February 2002 Memorandum.  

The veteran's former attorney is eligible for payment of 
attorney fees from past-due benefits resulting from the May 
2002 Board decision as effectuated by the May 2002 decision 
of the RO.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609.  


ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits resulting from a May 2002 Board decision may be 
awarded pursuant to the January 5, 2001 attorney fee 
agreement between the veteran and his former attorney.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


